     Case 2:20-cv-00439-CJC-KS Document 1 Filed 01/15/20 Page 1 of 9 Page ID #:1




                                                                                 __         _-    __     -     __   _
                                                             i r

                                     ..~~i~s~IlJr/ L~        f~V~i~Yw~ C/



~~~,v3~~\        ~ah~n~ ~Srn~~~                          ~~C~
   ~~
                  ~;
              C'~~~~~~                                  ~ ~~ ~.~.~~~~
                         ~~~"""""•                                               a-~RK U.3.
                                                                                            DISTRICT


                                      c ~ ~~r~~                                       ~ i 5 ~o
                                              I~        ,,                                         .IFORNIA
                                                                                                   DEPT !T~%




         ii                                                                 ~~



                     ~       ~                                                    i
                          r ,~,




        ~t


                 /       ~            ~




                                                r'
                                                 _ '~y~                _
                                                   '
                                                   u ~



        i

             -           a~~' ~n C'~~a2~h                ~ ~J,X00, ~GU,UO
Case 2:20-cv-00439-CJC-KS Document 1 Filed 01/15/20 Page 2 of 9 Page ID #:2




                                        l/        r         ~~~



   <'                                                                 r/
              ~i.                       ,,~
                                             ~                                          ~            r
        /
              i ~           s  r~
                                        /
                                                      ~
                                                            /~ ~ / it
                                                                   ~                            ~ ~~~ ,
                            ~ •                             >                                     ~



  ~'' fr                                ~                     ~ '~ ~       ~                ~   i/


        i
             i       i
  ~~         i        i, /                                    s                         ~       i//
            /~ ~ -~ ,,
                                                             ~ ~.                           ~   i



   !/
                     //,                     /.             ,, i~         ~/    r . // ~
            ~ /~        ~      /.




                   ~~         ~ .% /    ~~ ~~
            /                ~~~
                                                            ~ ~/      i             i
            ~r       l
                                             ,~   _ (,y
                                                      ,,~                           ,, ~                ~
             i          ,~                                     ~'                   / ~"
                 . -                         v             ' r ~ ..- ~                 ,
                 ~       ~         i,
                        `~                        .~                      ~ i      .~               i
            - /~ ~~% ~                                                    ,
                                                                          ,     ~• r~
                                                                                        ~~~~
                                                                                         e • ~,
                                                      d
                             ~,.                             r•       /
                                              a~~~}
                                             ~,o ~
                                                                                  ~,,
                                              r                   ~               i ~
                                                       i              '~'~/             ii
                                                              ~                         ~



                                   ~~4C °~~Cd~e~
Case 2:20-cv-00439-CJC-KS Document 1 Filed 01/15/20 Page 3 of 9 Page ID #:3




               ~
                   ~~
                    /
                                                 ~+
                                                 ,  w
                                                    ,o
                                                     ~+'•    U GC     L2~'~~iC..
                                                   r     ~           J~
          /~       '/'   /~/

                                                     (~~
                                                        ~/

          ,
          i / //

             ~/
                         /   ~



                                                 ~
                                                        -/IY~~
                                                        l.~hrmi
                                                                 ~
                                                                 i

                                                                          ~m~
      '
      •
      ., /~~ ,
       ,.
       ;,                                       !~




                    ~„ //u
  3
  ,
           J2Cl~lGf ~-1r~'17/~2           %I%


   ~,~.~~~~ d~

          ~~             G~l~                            ~ce`7~'~~e

                                 ~~a~




     ~~~                         ~


                                                 ~       !           ~~
                        1
                        .
     r~            - ~,              ~~    ~                 ~        r
                                                    ~. ~ ~~ ,,                     ~ ~r ~~ ~,                     r
                                                          ~/                       ,~
              ~ `, ~// i        ✓   //              /1    / // //1/                          i            i
                                                                                                          /te r
                      ~ .~ ~~       ~           i   ~~~          ~       ~         ~~~           ~'           / 1~
      i                                              ~
              ~ /I,
                            ', ~/~ /~~                                       // gyp /~
                                                                                                                  i
                                    ~       ~                / ~             ~,i
                                        ~           / ~                      ~~                                   ~
                                                                                   ~j / ~ /~
                                                                                                 ~ ~,
                                                                                                  /                   ~
                                                                                                                  i
                                                                                                  //              I
                                ~ ,
                                                                               V
                                                                                                                      i
                            ~ r         ~             r              il~~ ~              '~               1
                                        r                    ~        //           ~   ~
          i                             /                 ~                        ~     i
 '-           ~           ~ /   i   ~       •  1i                            r ~         ~       /         ~
                                              //                 i                 /              /
                                                              i i            ~ "~ /                   r                   •
                                                          /                                      /         i              •
                                                                               /                 r          / ~I
                                                                                                  /          ~
                                                     ~ ~i ~ /~                               i        ilk                 i
                                                                         G
                                                         ~           ~                       ~~           i,.
                                                                 i- ~
                                                                    ~i ~ ,             /// ~
Case 2:20-cv-00439-CJC-KS Document 1 Filed 01/15/20 Page 4 of 9 Page ID #:4
Case 2:20-cv-00439-CJC-KS Document 1 Filed 01/15/20 Page 5 of 9 Page ID #:5



                                                       7


                                                Ca~~•~11~ ~      al2..
                 / oC.JIJ ou-~
                  ~                      ~ ~        1~     Jigl~

                                     ~~a~~ ~~~- y~97



   1,
        ~   /     ~ ~,           i   ~   ~
Case 2:20-cv-00439-CJC-KS Document 1 Filed 01/15/20 Page 6 of 9 Page ID #:6




                                 C~~

   /,          T~m~                                  ~5~, o00, od
                    _
        y~ ~;ate,a~   x v

        T~~ ~~~~~~                                 ~ ~ ~ ao, ate, o0

 ~,                 ~a~~~    6~ ~/~, Dom, o0
                        ~.~~~~
   Y (.I~,CG~I~Il~f.Gc,~~i 612                       ~Z            ~ ~ dam, l~

  ~;                                                  a ~, o~c~,
  ~,~
     ~~~~~
            ~'
   ,~
   7  i' ,~r ~%X~~                                         ~ y ~~o, o0


         ~iX~;r~~~a~ ~,C~ ~ac~i

          ~      '~~ ~   i   i         ~       ~          ~.
                                                         t.        ~ /~ ~~   •



  !
  /                      ~~~G~'~lit-                       ~~~ ~Q (~(.J. ~Q




  ~~►    /!i~    fir      ~i /~            ~         ~         ~     t   ~
                         i~
         ~ .i            ~
                            /,
                                                          ,~~~/~~                      ~
                                                           ~  ~ /                    4 /r
                                 ~~~/ ~ ~~
                                                             /            ~ ~    .      i
                                                                                ~
                                                                   ~. ~                         ~l
                                             r            //
                                   ~             ~                   ~i              ~i.
                                                               ~                     ~r~r
                                   u   ~         ~       ,     ~           ~    ~/
          I
          `                 't     - l                   ~ ~              s ~~~
                 ~ ♦                     i       i                                              ~•I
                                  r ~'                       ~~~U         ' '~
                                                                           i/ ~
                        ~                            ~         ~
                                       off/ x                      /o~~ -.
        ~~ -ono `.~~~
                                   oo/ x                            moo`~ ~
       oQ'c~OO `C~                                                    `~
                                         _f                                                     ~~
                                                                                                `~~
                                                                                            b
                                                                                                ~1
Case 2:20-cv-00439-CJC-KS Document 1 Filed 01/15/20 Page 7 of 9 Page ID #:7
Case 2:20-cv-00439-CJC-KS Document 1 Filed 01/15/20 Page 8 of 9 Page ID #:8



           r
  r~ ~i Vii/~                       ,i
                 i       i ~'        ~i


                     /                /
           ,~            ~.



   •       /~~       ,I /!      ~//          ~      /~~QG~ Q~
       9                        ~
                                1
                                    "'' ,.           ~~OO,U~



                                    ~-t~~ ~5 7.5,5~ao~, o~
Case 2:20-cv-00439-CJC-KS Document 1 Filed 01/15/20 Page 9 of 9 Page ID #:9




                                               I,
                                          I-




                                          ~~•}


                                     ~    S.E~




                                         f.s~         -
                                         .i.i.
                                                               V`+

                                         i# i:~                           ~n
                                         l,~i~                 ~           '   ,

                                               >          ~~          /


                                          1"ji!                       u


                                         ...

                                                                  w




                                           ...            ~




                                                                                   1



                                         .._.,
                                                                  ~s _
                                                          o                    J~iR     y          ,~"~      ''
                                                          P                            -~--~
                                                                                                    9

                                                ..
                                         ...... ...
                                                          ~C ~
                                                             ~                 _                ...__...,_

                                                          '~. ~
                                                              ~                             m
                                         .....

                                                                                            c
                                                                                            n
